Case 1:20-cv-23278-MGC Document 65-1 Entered on FLSD Docket 03/19/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

   UNITED STATES OF AMERICA,

                Plaintiff,

         v.                                                      1:20-cv-23278-MGC

   REAL PROPERTY LOCATED AT 7505 AND 7171
   FOREST LANE, DALLAS, TEXAS 75230 et al.,

               Defendant.
   ________________________________________________/

   UNITED STATES OF AMERICA,

                Plaintiff,

         v.                                                      1:20-cv-23279-MGC

   ALL RIGHT TO AND INTEREST IN PNC CORPORATE
   PLAZA HOLDINGS LLC HELD, CONTROLLED, OR
   ACQUIRED, DIRECTLY OR INDIRECTLY, BY OPTIMA
   CBD INVESTMENTS LLC AND/OR CBD 500 LLC, et al.,

               Defendant.
   ________________________________________________/

   UNITED STATES OF AMERICA,

                Plaintiff,

         v.                                                      1:20-cv-25313-MGC

   REAL PROPERTY LOCATED AT 55 PUBLIC SQUARE,
   CLEVELAND, OHIO, et al.

               Defendant.
   ________________________________________________/

                       [PROPOSED] ORDER CLARFYING RECORD
         THIS MATTER is before the Court on the United States’ Motion for Clarification
   regarding this Court’s Order Consolidating Cases, 1:20-cv-23278, ECF 48 (the
   “Consolidation Order”). Specifically, the United States notes that the Consolidation Order
Case 1:20-cv-23278-MGC Document 65-1 Entered on FLSD Docket 03/19/2021 Page 2 of 2




   appears to vacate this Court’s earlier order at 1:20-cv-25313, ECF 24, which allowed the
   interlocutory sale of the Defendant Asset in that action, 55 Public Square, Cleveland, Ohio,
   and substituted the net proceeds of the sale as the res (the “Sale Order”). The Court has
   considered the Motion and finds that the Consolidation Order may be read to vacate the Sale
   Order, but that such a reading is inconsistent with the Court’s aim in consolidating these
   matters. Any vacatur of the Sale Order was inadvertent and does not affect the sale of the
   Defendant Asset, which has already occurred, or the substitution of the net proceeds of the
   sale as the res in this action.
           Accordingly, based on the foregoing, and for good cause shown, the Motion is
   GRANTED, and it is hereby ORDERED that:
           a.      The Sale Order, 1:20-cv-25313, ECF 24, is not vacated, and remains in full
                   force and effect.
          b.       Paragraph 2 of the Consolidation Order, 1:20-cv-23278, ECF 48, is modified
                   for clarity to read as follows:
   Higher-numbered         actions     1:20-cv-23279-MGC     and    1:20-cv-25313-MGC           are
   administratively CLOSED. All previous orders, deadlines, and case schedules filed in those
   cases are VACATED, except (1) the Ex Parte Restraining Order (ECF No. 5) in 1:20-cv-
   23279-MGC; and (2) the Order Allowing Interlocutory Sale (ECF. No. 24) in 1:20-cv-25313-
   MGC. The Court will rule on the Claimants’ Joint Motion to Vacate Ex Parte Restraining
   Order (ECF No. 22) by separate Order.

           DONE AND ORDERED in Miami, Florida, this ___ day of March, 2021.

                                                      ____________________________________
                                                      HONORABLE MARCIA G. COOKE
                                                      UNITED STATES DISTRICT JUDGE
